Mr. Presiding Justice Goodwin delivered the opinion of the court. The appellant seeks to reverse a judgment against it for $225, recovered by appellee for salary as village attorney. The record discloses that appellee was regularly appointed village attorney for the period of one year, and that thereafter the board of trustees passed-a resolution dismissing him for an alleged failure to attend to certain legal matters. When this was brought to the notice of the president of the board, he stated that he had not discharged appellee, and instructed him to continue with his duties. The Cities and Villages Act, art. XI, sec. 9 (J. & A. 1526), provides that the president of the board of trustees shall perform the duties and exercise the powers conferred upon the mayor of a city. Section 11 (J. & A. 1528) provides that the “president and board of trustees may appoint a clerk pro tempore * * * and such other officers as may be necessary to carry into effect the powers conferred upon villages, to prescribe their duties and fees,” etc. While there is no provision made in the statute in regard to the-removal of village officers, the law of this State is that, in the absence of anything to show a contrary intention, the power to remove is incidental to the power to appoint. (People v. Higgins, 15 Ill. 110.) The provision granting a village president the same power as a mayor is controlled by the provision already quoted, which places the power of appointment in the hands of the president and village board. (McKean v. Gauthier, 132 Ill. App. 376.) The village trustees in this case passed a resolution removing the appellant. There is no proof that the president vetoed this resolution, if he had the power to do so. We think there is nothing in the point that he did not affirmatively express concurrence in the passage of the resolution. It has been held in this court, in Rowley v. People, 53 Ill. App. 298, and in McKean v. Gauthier, supra, that in matters of appointment, the president of a board possesses no more authority than does any other trustee, and by a parity of reasoning he stands in the same position with reference to the removal of village officers. As the appellee appears regularly to have been removed from his office by the action of the properly constituted authorities, we are of the opinion that he is not entitled to recover the salary for the remaining portion of the time for which he was originally appointed. For these reasons, the judgment of the Circuit Court is reversed and remanded. Reversed cmd remanded.